Title: To James Madison from William Kirkpatrick, 28 May 1803
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 28 May 1803
					
					I have the Honor to refer you to the Contents of my last Letter dated 28 ult, of which the inclosed is a duplicate.
					I now beg leave to wait on you with Copies of four Letters, I have lately received from Richd. OBrien Esqr Consul at Algiers of 19. 22. 24 & 29 ult.  I would sooner have transmitted them, but no Vessel has offered from hence, since their receit; and I am at last obliged to send them thro’ Cadiz.
					I have no Information whatever from Commodore Morris, or any of the Commanders of our Frigates on this Station since his departure from hence on the 15 Ulto.  With Sentiments of much regard and respect, I am, Sir Your most obed & he. St.
					
						Willm. Kirkpatrick
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
